MARIS, Chief Judge.
Complaint is here made of orders of the Area Rent Director of the Charlotte, North Carolina, Defense-Rental Area with respect to the maximum rents of eight apartments of the complainant in that area. Protests were filed, evidence was introduced by both complainant and Administrator and the cases were considered by a board of review which heard oral argument and recommended that the protests be denied. The board’s recommendation was followed b'y the Administrator who denied the protests.
 The questions raised in the protests were wholly factual in nature. Consequently the Administrator’s determination of them in the protest proceedings, if supported by substantial evidence, is conclusive. Rabkin v. Bowles, Em.App. 1944, 143 F.2d 600. We have carefully read the entire transcript of the proceedings before the Administrator and we are satisfied that there was substantial evidence before the Administrator to support his determination in each case. The complaint must therefore be dismissed.
A judgment will accordingly be entered dismissing the complaint.